Citation Nr: 1113044	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

In January 2009 and November 2010, the Board remanded these claims for additional development.  With respect to the Veteran's claim of entitlement to service connection for a bilateral knee disorder, the Board finds that another remand is necessary.  Therefore, such claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran has been diagnosed with PTSD as a result of his verified in-service stressor of witnessing a helicopter crash into the side of a mountain.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  As such, they are applicable to this case. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran stated in an October 2006 stressor statement that he witnessed a helicopter crash into the side of a mountain while his unit was climbing in Norway in September 1972.  He described debris and wreckage falling upon him and that a severed head rolled into his lap.  In a November 2009 Memorandum, the Veteran's stressor was verified as official aircraft accident reports indicate that a three-person helicopter crew crashed into the side of a mountain in Norway in September 1972 and that it was conceivable that the Veteran's unit was present and that he would have witnessed the helicopter crash and its aftermath.  See Pentecost, supra; Suozzi, supra.  

The Veteran was afforded a VA examination in July 1998.  He reported long-standing chronic severe insomnia and problems with irritability and unprovoked violence.  He stated that he experienced a traumatic event during service of witnessing a helicopter crash into a mountain in Norway.  He stated that it was following deployment that he began to experience severe anxiety for which he was seen by a Navy psychiatrist.  The Veteran also stated that he has nightmares and difficulty tolerating intimacy with his wife.  The examiner provided an Axis I diagnosis of PTSD with an Axis IV notation of traumatic stressor during military service.  

Post-service records indicate the Veteran has been diagnosed with PTSD and has continually sought treatment.  A VA outpatient note from August 2005 indicates that the Veteran was being seen for a follow-up on personality change following a poorly understood helicopter crash that the Veteran may have witnessed.  It was noted that anger and aggressiveness might have been an issue ever since then.  The impression included PTSD.  Additionally, he has attended PTSD group therapy for many years.  See VA outpatient records, 2000 - current.

The Veteran was psychologically evaluated for the Social Security Administration in December 2005.  He described witnessing a helicopter crash during service and stated that he suffered from nightmares and flashbacks regarding the incidence with subsequent problems with anger and depression.  Examination revealed that dress, grooming, and hygiene were very poor at the time and that he appeared clinically depressed.  The Veteran was diagnosed with PTSD, major depressive disorder, and intermittent explosive disorder.  

In March 2009, the Veteran was re-evaluated for PTSD at a VA outpatient center.  The Veteran again reported his experience witnessing the helicopter crash in service and that he has anxiety, depression, emotional lability, explosive anger, flashbacks, and nightmares as a result.  The psychologist stated that previous testing which suggested that PTSD was not the Veteran's diagnosis is incorrect and the Veteran was diagnosed with PTSD, chronic.  It was noted that elements of some mixed personality disorder traits are common in PTSD patients.  

The Veteran was afforded a VA examination in January 2010.  He reported having two hours of sleep a day, and that he does not sleep at night.  The Veteran also indicated that he had suicidal thoughts and poor impulse control with episodes of violence.  He reported his stressor of witnessing the helicopter crash during service and stated that he has markedly diminished interest in significant activities, difficulty falling or staying asleep, hypervigilance, exaggerated startle response, nightmares, intrusive memories, flashbacks, and symptoms of avoidance.  The examiner stated the Veteran did not meet the criteria for a diagnosis of PTSD because he only endorsed one avoidance or numbing symptom and the threshold is three symptoms.  The examiner diagnosed the Veteran with depressive disorder not otherwise specified and  rule out substance-induced mood disorder.

Additional VA treatment records reflect that, as recently as October 2010, the Veteran was treated for his PTSD.

The Board observes the record reflects that the Veteran has diagnoses of an acquired psychiatric disorder other than PTSD, to include major depressive disorder and intermittent explosive disorder; however, there is no competent opinion relating such disorders to his military service.  

Relevant to the Veteran's claim regarding PTSD, the Board finds that there are conflicting opinions as to whether the Veteran has a current diagnosis of such acquired psychiatric disorder as a result of his verified in-service stressor.  In this regard, while the January 2010 examiner did not diagnose the Veteran with PTSD, there is an abundance of VA outpatient and private psychological records, in addition to the July 1998 VA examination, that reflect a diagnosis of PTSD as a result of the Veteran's verified in-service stressor of witnessing a helicopter crash into the side of a mountain.  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran has a diagnosis of PTSD based on his verified in-service stressor.  As such, the Board will resolve all reasonable doubt in his favor and find that service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran is also seeking entitlement to service connection for a bilateral knee disorder.  Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim was remanded in November 2010 to obtain an addendum opinion to the January 2010 VA examination.  In the November 2010 Remand, the Board found the January 2010 VA opinion to be inadequate because the examiner did not comment on the Veteran's statements regarding the continuity of symptomatology and instead relied on the absence of medical records to form an opinion.  

An addendum opinion was obtained in November 2010.  However, the opinion provided was the same opinion from the January 2010 VA examination.  The only additional statement was that there is "no current objective evidence that would alter the opinion."  See November 2010 VA opinion.

As stated in the November 2010 Remand, the VA may not disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  The Board notes that the Veteran has asserted his knee pain began during service and has persisted ever since.  See January 2010 VA examination.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  The Board finds a remand is necessary, again, to obtain an addendum opinion, that takes into consideration the Veteran's statements regarding continuity of symptomatology.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion.  The examiner should be given a copy of this Remand as well as the November 2010 Remand.  If necessary, afford the Veteran a VA examination for his bilateral knee disorder.  

All indicated evaluations and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current knee disorders had their onset during service, or is in any other way causally related to his active service.

In rendering the opinion, the examiner should consider the Veteran's statements regarding the symptoms experienced during service and the continuity of symptomatology after discharge from service; specifically, the examiner should consider the Veteran's statements that he has experienced knee symptoms persistently since service.

If the examiner determines it is not possible to provide a requested opinion without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).   

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

2.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


